              Case 1:20-cv-11871-MLW Document 67 Filed 08/04/21 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS



     ZACHARY CLOSE,
                 Plaintiff,
     v.                                             CIVIL ACTION NO. 1:20-cv-11871

     ARS aka ACCOUNT RESOLUTION
     SERVICES aka HRRG, LLC aka
     HEALTHCARE REVENUE
     RECOVERY GROUP, LLC,
     INPHYNET SOUTH BROWARD, LLC,
     TRANS UNION, LLC, EQUIFAX
     INFORMATION SERVICES LLC, and
     EXPERIAN INFORMATION
     SOLUTIONS, INC.,
                   Defendants.



              RESPONSE OF DEFENDANTS ARS aka HRRG, LLC AND INPHYNET
                 SOUTH BROWARD, LLC TO PLAINTIFF’S STATUS REPORT
                     REGARDING PLAINTIFF’S MOTION TO COMPEL

                                             INTRODUCTION

            In response to the Court’s Order, the Plaintiff filed a status report regarding his motion to

     compel certain discovery responses by ARS/Inphynet. The Plaintiff admits that (as

     ARS/Inphynet had previously reported to the Court) the Plaintiff’s motion to compel is largely

     moot, but he purports to assert that the motion remains viable and pending as to a few requests.

     The Plaintiff is wrong, as ARS/Inphynet explain below.

                           PERTINENT BACKGROUND AND ARGUMENT

I.          RELEVANT CONTEXT

            In considering the Plaintiff’s motion to compel, familiarity with the essential backdrop to

     the motion will be helpful to the Court. The relevant context is as follows. Following some
               Case 1:20-cv-11871-MLW Document 67 Filed 08/04/21 Page 2 of 6




      medical care with the providers at Inphynet, a healthcare group, the Plaintiff incurred a bill of

      about $1,500. He paid it all except for about $450. ARS wrote to the Plaintiff, tried to collect

      the balance, and later reported the unpaid debt to credit-reporting agencies (“CRA’s”). The

      Plaintiff called ARS multiple times to discuss the account. The recordings of the calls document

      that, each time, the Plaintiff was told that the debt remained outstanding. During the calls, the

      Plaintiff never claimed that the debt was paid in full or was forgiven. Rather, he inquired about

      repayment options, and whether ARS would accept less than the full unpaid balance.

             The Plaintiff asserts in this suit that the credit reporting by ARS on the debt is inaccurate.

      He says that he received an EOB-type document that purports to show a zero balance. Plaintiff’s

      counsel has also represented that someone in a telephone conversation told the Plaintiff’s father

      (not the Plaintiff himself) that the $450 balance was forgiven. There is no documentation of this

      alleged agreement. ARS has always maintained that (just as it told the Plaintiff on the telephone

      and in correspondence, and just as it reported to CRA’s) the $450 remains outstanding.

             Based on these essential facts and dispute, the core fact question bearing on liability here

      is whether there was an enforceable forgiveness agreement as to the $450 balance as the Plaintiff

      alleges. Resolution of that narrow question will be dispositive of the issue of liability. If the

      debt in fact remains due, the subject credit reporting is correct and not violative. The

      circumstances of this narrow question provide the relevant context in which the Plaintiff’s

      continuing complaints about discovery must be considered.

II.          THE PLAINTIFF’S CONTINUING REQUESTS ARE MOOT, AND APPARENTLY
             INTENDED TO HARRASS AND INCREASE COSTS.

             The Plaintiffs discovery requests are all moot, because ARS and Inphynet have in fact

      produced everything they have that is responsive to the Plaintiff’s requests, including the full

      electronic history of the Plaintiff’s account, the full record of the Plaintiff’s medical care by


                                                        2
         Case 1:20-cv-11871-MLW Document 67 Filed 08/04/21 Page 3 of 6




Inphynet, all available invoices/EOB’s relating to the Plaintiff’s care, all correspondence to the

Plaintiff, all correspondence from the Plaintiff, all Metro 2/communications data between ARS

and the CRA’s relating to the Plaintiff, the call transcripts of all telephone conversations with the

Plaintiff, policy and procedure materials regarding general debt-collection standards and also

guidelines relating to account disputes and communications, annual reports/net worth

information for ARS, all information produced to ARS by witness Discover Card, all

information produced by witness Dube Hyundai, and all information produced by witness Red

Tree Realty. (In addition to these materials, the Plaintiff also received separate productions from

the CRA defendants of their complete files.)

       This voluminous information constitutes the complete universe of pertinent, discoverable

material. More to the point, it goes well beyond the circumstances relevant to the narrow fact

dispute described above that is really the decisive liability issue in the suit. Where

ARS/Inphynet have not produced additional materials, it is because they do not have them. The

Plaintiff’s ongoing efforts to claim some further discovery deficiency are baseless, and an effort

to harass and run up costs and the fee claim of Plaintiff’s counsel.

       Regarding the specific points in the Plaintiff’s status report, note the following (in the

order in which they appear in the Plaintiff’s report):

           •   Inphynet Interrogatory Number 2 is plainly argumentative and, frankly, juvenile.

               It assumes the existence of a zero balance, which is of course a core disputed fact

               that ARS says is unsupported by evidence. In any event, Inphynet’s supplemental

               response clarified that no such policy exists. That is the end of the issue.

           •   Inphynet Interrogatory Number 6 asks about a purported settlement agreement

               with the Plaintiff. This question is also argumentative, hypothetical, and


                                                  3
Case 1:20-cv-11871-MLW Document 67 Filed 08/04/21 Page 4 of 6




     irrelevant, because there was no such agreement, and the Plaintiff never made any

     such offer to ARS. Bear in mind that all of the Plaintiff’s calls with ARS were

     recorded. It is a documented fact that he made no settlement offers to ARS at any

     time. This issue is a MacGuffin; it is a straw man that has nothing to do with any

     issue in this suit or proper discovery.

 •   Inphynet Document Request Number 5 seeks communications related to the

     Plaintiff’s debt. Inphynet is a group of medical providers. It is not a debt

     collector. It did not try to collect from the Plaintiff. It has produced all of the

     limited information it has regarding the Plaintiff, and has so informed the Plaintiff

     that it has no records beyond those previously produced.

 •   Inphynet Interrogatory Number 1 erroneously assumes that Inphynet is a debt

     collector. It is not, and it engaged in no collection efforts, as it has so informed

     the Plaintiff.

 •   Inphynet Interrogatory Number 10 is duplicative of Document Request 5. As

     noted above, Inphynet has provided all responsive information that is possesses.

 •   ARS Document Request Number 5 seeks purported communications that ARS

     has reported that it does not have, beyond what has been produced.

 •   ARS Interrogatory Number 1 asks how ARS responded to any notice from CRA

     defendants that the Plaintiff was disputing his liability for the balance of the

     Inphynet bill. ARS has explained repeatedly that it confirmed that the bill

     remained unpaid (just as it consistently advised the Plaintiff in writing and on the

     telephone).




                                        4
         Case 1:20-cv-11871-MLW Document 67 Filed 08/04/21 Page 5 of 6




           •   ARS Interrogatory Number 2 asks ARS about its investigation of the Plaintiff’s

               dispute. ARS answered fully by referring to the multiple responsive documents it

               produced (including correspondence and telephone conversations with the

               Plaintiff about the debt) and by stating that its investigation confirmed that the

               debt was unpaid, and that there was no evidence of a forgiveness agreement.

           •   ARS Interrogatory Number 4 is essentially duplicative of other interrogatories and

               document requests to ARS in its focus on the Plaintiff’s dispute of his debt. ARS

               answered it in full in its Answers 1 and 2, and through its relevant document

               production.

       In sum, as ARS/Inphynet previously reported to the Court, the Plaintiff’s motion to

compel is moot. They have produced all discoverable information they have. There is no live

issue for the Court.

                                         CONCLUSION

       For the above reasons and the reasons given by ARS/Inphynet in their opposition, the

Plaintiff’s motion to compel is meritless and should be denied.

                                                     ARS aka Account Resolution Services aka
                                                     HRRG, LLC aka Healthcare Revenue
                                                     Recovery Group, LLC
                                                     By its attorneys,

                                                     /s/ John J. O’Connor
                                                     John J. O’Connor
                                                     BBO #555251
                                                     Christina T.E. Staffiere
                                                     BBO #699041
                                                     Peabody & Arnold LLP
                                                     600 Atlantic Avenue
                                                     Boston, MA 02210-2261
                                                     Tel. (617) 951-2100
                                                     joconnor@peabodyarnold.com
Dated: August 4, 2021                                cstaffiere@peabodyarnold.com

                                                 5
          Case 1:20-cv-11871-MLW Document 67 Filed 08/04/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I, John J. O’Connor, hereby certify that on this 4th day of August, 2021, I served the

attached by causing a copy thereof to be served via ECF on all counsel.




                                                      /s/ John J. O’Connor
                                                      John J. O’Connor
1952627_1
16583-206770




                                                 6
